DETAILED ACTION
The preliminary amendment filed 7/19/22 is entered. Claim 1 is amended. Claims 21-27 are cancelled. Claims 28-34 are new. Claims 1-20 and 28-34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 and 28-34 have been considered but are believed to be answered by and therefore moot in view of new grounds of rejection, as presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 9-16, 18, 19, and 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii, US-20200197822.
In regards to claim 1, Horii discloses an accessory for a virtual reality or augmented reality headset (Par. 0001 VR/AR headset) having a proximal end through which a user views content while the headset is in use (Fig. 1A, 25 virtual reality headset with opening for a user’s eyes) and a plurality of sides extending, in a first direction, from the proximal end to a distal end (Fig. 1A-C, 25 virtual reality headset with sides), the accessory comprising: a face plate removably attached to the headset at the distal end of the headset (Fig. 2A-C, 35 body portion); a flange extending from the face plate and configured to contact one or more of the plurality of sides of the headset to secure the face plate to the headset (Fig. 2A-C, portions of 35 body portion connected to 30 lips and 40 clips); and a handle extending, at a downward angle in the first direction, from a point at a horizontal center point of the distal end of the headset (Fig. 2, 220 handle, which is at a distal end of the head display, and substantially in line with a horizontal center point of the head display mounting frame and head display).
In regards to claim 2, Horii discloses the point is on the face plate (Fig. 2A-2C, 15 stem attached to 35 body portion).
In regards to claim 4, Horii discloses the flange is configured to secure the face plate to the headset through elastic deformation (Fig. 2A-C, portions of body portion connected to 30 lips and 40 clips hold 25 virtual reality headset).
In regards to claim 5, Horii discloses the flange includes a protrusion configured to be received by a recess in one or more of the plurality of sides of the headset (Fig. 2A-C, 30 lips and 40 clips hold 25 virtual reality headset).
In regards to claim 7, Horii discloses a channel in the face plate extending in both a horizontal and vertical direction through the face plate (Fig. 2A-C, 36 hole).
In regards to claim 9, Horii discloses a channel in the face plate (Fig. 1A-C, 36 hole) extending through the face plate and forming a pathway for a cable running from a surface feature of the headset to an I/O port in the face plate (Fig. 4, 42 wires, which are connected to the headset, i.e. I/O port, can be placed through hole 36).
In regards to claim 10, Horii discloses an I/O port in the face plate featuring electrical or data transfer contacts (Par. 0027 sensors, i.e. I/O port, attached at the gimbals that attach between the docking station 20 and the stem 15).
In regards to claim 11, Horii discloses an I/O port in the face plate (Par. 0027 sensors, i.e. I/O port, attached at the gimbals that attach between the docking station 20 and the stem 15), wherein the I/O port is configured to connect to a cradle when the headset is not in use (Fig. 1A, 5 stand, i.e. cradle).
In regards to claim 12, Horii discloses an I/O port in the face plate, wherein the I/O port is configured to balance the headset at an upward angle when connected to a cradle (Par. 0021 docking station and stem and base are angled; Par. 0027 gimbals to further change position of the headset relative to stem and base; Par. 0028 free-standing position without user holding the stand).
In regards to claim 13, Horii discloses the upward angle is between 0 and 10 degrees (Par. 0021 docking station and stem and base are angled; Horii Par. 0027 gimbals to further change position of the headset relative to stem and base, which can provide an angle of 0-10 degrees). 
In regards to claim 14, Horii discloses the upward angle is between 5 and 7 degrees (Par. 0021 docking station and stem and base are angled; Horii Par. 0027 gimbals to further change position of the headset relative to stem and base, which can provide an angle of 5-7 degrees).
In regards to claim 15, Horii discloses an I/O port at the point of the face plate corresponding substantially to the horizontal center point of the distal end of the headset (Par. 0027 sensors, i.e. I/O port, attached at the gimbals that attach between the docking station 20 and the stem 15).
In regards to claim 16, Horii discloses the point of the face plate from which the handle extends is below a vertical center point of the distal end of the headset (Fig. 1A-C).
In regards to claim 18, Horii discloses the flange is configured to provide contact with headset about a circumference of the headset (Fig. 2A-C, portions of 35 body portion connected to 30 lips and 40 clips contacts with the circumference of the headset).
In regards to claim 19, Horii discloses the flange is configured to provide non-continuous contact with headset about a circumference of the headset (Fig. 2A-C, portions of 35 body portion connected to 30 lips and 40 clips contacts with the circumference of the headset).
In regards to claim 28, Horii discloses the face plate encapsulates less than an entirety of the distal end of the headset (Fig. 2A-C, 35 body portion).
In regards to claim 29, Horii discloses the face plate comprises a plurality of extensions from a center point of the face plate, and wherein each extension has a respective flange (Fig. 2A-C, portions of 35 body portion connected to 30 lips and 40 clips, which are extended from 35 body portion).
In regards to claim 30, Horii discloses the face plate includes a cropping at a corner of the distal end (Fig. 2A-C, 35 body portion).
In regards to claim 31, Horii discloses the downward angle is between 0 and 89 degrees (Par. 0021 docking station and stem and base are angled; Horii Par. 0027 gimbals to further change position of the headset relative to stem and base, which can provide a downward angle of 0-89 degrees).
In regards to claim 32, Horii discloses the downward angle is between 40 and 50 degrees (Par. 0021 docking station and stem and base are angled; Horii Par. 0027 gimbals to further change position of the headset relative to stem and base, which can provide a downward angle of 40-50 degrees).
In regards to claim 33, Horii discloses the downward angle is substantially 45 degrees (Par. 0021 docking station and stem and base are angled; Horii Par. 0027 gimbals to further change position of the headset relative to stem and base, which can provide a downward angle of 45 degrees).
In regards to claim 34, Horii discloses the handle is removable (Fig. 2A-C, 15 stem is removable from headset 25 via body portion 35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii, US-20200197822.
In regards to claim 17, Horii does not disclose expressly the face plate comprises a substantially transparent material.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the body portion of Horii can be any color including transparent, without departing from the scope of the invention. The motivation for doing so would have been to provide the user a view to the front face of the head mounted display.
Therefore, it would have been obvious Horii discloses the invention of claim 17.
Claim(s) 3, 6, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii, US-20200197822, in view of Bi, CN-108152961, as translated and attached.
In regards to claim 3, Horii does not disclose expressly the point is on the flange.
Bi discloses an accessory for a virtual reality or augmented reality headset (Par. 2 hand-held head display mounting frame) having a proximal end through which a user views content while the headset is in use (Par. 16 hand-held head display mounting frame holding a head display positioned to the user’s eyes) and a plurality of sides extending, in a first direction, from the proximal end to a distal end (Fig. 2, head display mounting frame), the accessory comprising: a face plate removably attached to the headset at the distal end of the headset (Fig. 2, head display mounting frame; Par. 0035 head display mounting frame attaching to head display); a flange extending from the face plate and configured to contact one or more of the plurality of sides of the headset to secure the face plate to the headset (Fig. 2, 210 frame body is a flange connecting the head display mounting frame to the head display; Par. 20-21 connecting the head display mounting frame to the head display using 210); and a handle extending, at a downward angle in the first direction (Fig. 2A-2C, 15 stem), wherein the point is on the flange (Fig. 2, 220 handle, which is connected to 210 frame, i.e. a flange, connecting the head display mounting frame to the head display; Par. 20-21 connecting the head display mounting frame to the head display using 210)..
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the body portion of Horii can be a mounting frame with flanges as Bi discloses. The motivation for doing so would have been to provide an attachment that surrounds the entire headset for stability.
Therefore, it would have been obvious to combine Bi with Horii to obtain the invention of claim 3.
In regards to claim 6, Horii does not disclose expressly the flange includes an aperture configured to provide user access to a surface feature on the headset.
Bi discloses an accessory for a virtual reality or augmented reality headset (Par. 2 hand-held head display mounting frame) having a proximal end through which a user views content while the headset is in use (Par. 16 hand-held head display mounting frame holding a head display positioned to the user’s eyes) and a plurality of sides extending, in a first direction, from the proximal end to a distal end (Fig. 2, head display mounting frame), the accessory comprising: a face plate removably attached to the headset at the distal end of the headset (Fig. 2, head display mounting frame; Par. 0035 head display mounting frame attaching to head display); a flange extending from the face plate and configured to contact one or more of the plurality of sides of the headset to secure the face plate to the headset (Fig. 2, 210 frame body is a flange connecting the head display mounting frame to the head display; Par. 20-21 connecting the head display mounting frame to the head display using 210); and a handle extending, at a downward angle in the first direction (Fig. 2A-2C, 15 stem), wherein the flange includes an aperture configured to provide user access to a surface feature on the headset (Fig. 2, 212 mounting point; Par. 31-32 mounting point hole for mounting a location sensor, i.e. a surface feature of the headset).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the body portion of Horii can be a mounting frame with flanges as Bi discloses. The motivation for doing so would have been to provide an attachment that surrounds the entire headset for stability.
Therefore, it would have been obvious to combine Bi with Horii to obtain the invention of claim 6.
In regards to claim 8, Horii does not disclose expressly a channel in the face plate extending through the face plate from a first aperture in the flange on a first side of the plurality of sides of the headset to a second aperture in the flange on a second side of the plurality of sides of the headset.
Bi discloses an accessory for a virtual reality or augmented reality headset (Par. 2 hand-held head display mounting frame) having a proximal end through which a user views content while the headset is in use (Par. 16 hand-held head display mounting frame holding a head display positioned to the user’s eyes) and a plurality of sides extending, in a first direction, from the proximal end to a distal end (Fig. 2, head display mounting frame), the accessory comprising: a face plate removably attached to the headset at the distal end of the headset (Fig. 2, head display mounting frame; Par. 0035 head display mounting frame attaching to head display); a flange extending from the face plate and configured to contact one or more of the plurality of sides of the headset to secure the face plate to the headset (Fig. 2, 210 frame body is a flange connecting the head display mounting frame to the head display; Par. 20-21 connecting the head display mounting frame to the head display using 210); and a handle extending, at a downward angle in the first direction (Fig. 2A-2C, 15 stem); a channel in the face plate extending through the face plate from a first aperture in the flange on a first side of the plurality of sides of the headset to a second aperture in the flange on a second side of the plurality of sides of the headset (Fig. 10, 211 signal line arrangement structure; Par. 30 signal line 310 utilizes signal line arrangement structure 211 which provides a groove on the frame body for routing the signal wire 310 to the lead hole; Par. 26-27 providing handles on both or either side, which would have a channel for signal lines for a handle on both or either side).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the body portion of Horii can be a mounting frame with flanges as Bi discloses. The motivation for doing so would have been to provide an attachment that surrounds the entire headset for stability.
Therefore, it would have been obvious to combine Bi with Horii to obtain the invention of claim 8.
In regards to claim 20, Horii does not disclose expressly the face plate encapsulates an entirety of the distal end of the headset.
Bi discloses an accessory for a virtual reality or augmented reality headset (Par. 2 hand-held head display mounting frame) having a proximal end through which a user views content while the headset is in use (Par. 16 hand-held head display mounting frame holding a head display positioned to the user’s eyes) and a plurality of sides extending, in a first direction, from the proximal end to a distal end (Fig. 2, head display mounting frame), the accessory comprising: a face plate removably attached to the headset at the distal end of the headset (Fig. 2, head display mounting frame; Par. 0035 head display mounting frame attaching to head display); a flange extending from the face plate and configured to contact one or more of the plurality of sides of the headset to secure the face plate to the headset (Fig. 2, 210 frame body is a flange connecting the head display mounting frame to the head display; Par. 20-21 connecting the head display mounting frame to the head display using 210); and a handle extending, at a downward angle in the first direction (Fig. 2A-2C, 15 stem); the face plate encapsulates an entirety of the distal end of the headset (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the body portion of Horii can be a mounting frame with flanges as Bi discloses. The motivation for doing so would have been to provide an attachment that surrounds the entire headset for stability.
Therefore, it would have been obvious to combine Bi with Horii to obtain the invention of claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	10/20/22




/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622